245 F.2d 170
William R. BELL, Appellant,v.COMMONWEALTH OF VIRGINIA, Appellee.
No. 7421.
United States Court of Appeals Fourth Circuit.
Argued May 27, 1957.Decided May 28, 1957.

William R. Bell, pro se, on brief.
Henry St. J. FitzGerald, Asst. U.S. Atty., Arlington, Va., amicus curiae.
Before PARKER, Chief Judge, and SOPER and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for a writ of habeas corpus.  Appellant was apprehended in Virginia on a warrant charging him with being a fugitive from justice.  This warrant was subsequently dismissed for lack of prosecution; but appellant was taken into custody and transported into the state of Maryland as a violator of parole.  While in custody in Virginia, he filed with the court below an application for a writ of habeas corpus, but before the application came on for consideration he had been transported into Maryland.  The District Judge properly denied the application because state remedies had not been exhausted as required by 28 U.S.C. § 2254.  We have no jurisdiction to entertain the appeal for failure of appellant to obtain the certificate of probable cause required by 28 U.S.C. § 2253; and, as state remedies had not been exhausted at the time of application for the writ, no such certificate would be proper.


2
Appeal dismissed.